Citation Nr: 1631339	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depressive disorder and anxiety disorder prior to June 27, 2013, and in excess of 50 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus of the right foot.

3.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left foot.

4.  Entitlement to a rating in excess of 10 percent for tendonitis of the right knee.

5.  Entitlement to a rating in excess of 10 percent for tendonitis of the left knee.

6.  Entitlement to a rating in excess of 10 percent for pes planus.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 30 percent evaluation then in effect for the Veteran's service-connected psychiatric disability; confirmed and continued the 10 percent evaluations for hallux valgus of each foot and each knee, and confirmed and continued the noncompensable rating then in effect for pes planus.  By rating action dated September 2014, the RO assigned a 50 percent rating for the Veteran's service-connected psychiatric disability, effective June 27, 2013, and a 10 percent rating for pes planus, effective March 30, 2010.  This case was before the Board in November 2015, at which time it was remanded to schedule a videoconference hearing.

The record reflects that the Veteran was originally scheduled to testify at a videoconference hearing in October 2015.  Prior to the hearing, the Veteran indicated he wanted to have it rescheduled.  Following the Board's remand, a videoconference hearing was scheduled for February 2016.  In a May 2016 statement, the Veteran's attorney indicated that the Veteran withdrew his request for a hearing.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of an increased rating for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the right foot is manifested by pain.  

2.  The Veteran's hallux valgus of the left foot is manifested by pain.

3.  The Veteran's right knee disability is manifested by full range of motion.

4.  The Veteran's left knee disability is manifested by full range of motion.  

5.  The Veteran's pes planus is manifested by pain on use, with no evidence of swelling or characteristic callosities.  It is not shown to be more than moderate.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for hallux valgus of the right foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

2.  A rating in excess of 10 percent for hallux valgus of the left foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

3.  A rating in excess of 10 percent for tendonitis of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5261 (2015).

4.  A rating in excess of 10 percent for tendonitis of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).

5.  A rating in excess of 10 percent for pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's VA medical records have been secured.  He was afforded VA examinations to determine the severity of his service-connected disabilities.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In June 2010, D.A. stated that the Veteran's medical condition prevented him from doing many activities.  It was indicated he said his knees and feet always hurt.

A VA joints examination was conducted in June 2010.  The Veteran complained of pain in his feet at the first metatarsophalangeal joints bilaterally.  He also reported bilateral knee pain and swelling.  An examination showed his gait was normal.  Range of motion of the metatarsophalangeal joints was 0 to 25 degrees on the right and 0 to 20 degrees on the left.  Interphalangeal joint range of motion was 0 to 50 degrees bilaterally.  The Veteran did not complain of pain on range of motion testing of either foot.  He did not exhibit functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing of either foot.  He had flattening of the arches bilaterally with non-weight bearing.  The arch was still present, although flattened.  The arch flattened out and touched the floor on weight bearing.  The Achilles was straight and non-tender with non-weight bearing.  On weight bearing, the Achilles had a less than 5 degree valgus angulation.  It remained non-tender.  There was no callus formation or abnormal wear pattern to the shoes.  There was no evidence of abnormal weight bearing.  There was no evidence of a high arch, clawfoot, hammertoes or other deformities.  There was no forefoot pain with torsion.  There was no hindfoot or midfoot tenderness.  The Veteran was able to heel and toe walk without difficulty.  

An examination of the knees revealed that range of motion was from 0 to 140 degrees bilaterally, with complaints of mild pain at 140 degrees.  The Veteran did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive use testing.  There was no swelling or crepitus.  Anterior and posterior drawer tests were negative.  The knees were stable to varus and valgus stress.  McMurray's and Lachman's tests were negative.  There was tenderness to palpation to the superior aspect of the bilateral patella.  There was very mild tenderness to the inferior aspect of each patella.  The assessments were bilateral hallux valgus status post bunionectomies; bilateral foot Tailor's bunions, status post Tailor's bunionectomies; bilateral knee tendinitis; and bilateral pes planus.

VA outpatient treatment records show that the Veteran was seen in January 2012.  An examination of the knees showed no swelling, deformity or crepitus.  There was full range of motion and no laxity.  The assessment was arthralgia.  It was noted the Veteran did not have chronic pain and was not on analgesics.  

The Veteran was again examined by the VA for his knees in June 2013.  He reported he had left knee pain all day and that he could not run.  He stated that both knees pop a lot. He said he took over the counter medication about three times a week for his bilateral knee pain.  He reported flare-ups only in the left knee.  An examination demonstrated that range of motion was from 0 to 140 degrees bilaterally, with no objective evidence of pain.  There was no additional limitation of motion after repetitive use testing.  There was no functional loss or impairment of the knees.  There was tenderness or pain to palpation only in the left knee.  Muscle strength testing was 5/5 bilaterally.  Stability tests were normal in each knee.  There was no patellar subluxation or dislocation of either knee.  It was noted he used a brace on his left knee about twice a week.  The diagnosis was bilateral knee tendinitis.  The examiner stated that the impact of the Veteran's knee disability on his ability to work was that he had knee pain while working since his job had required standing and transporting files most of the day.  He had knee pain when bending.  It was indicated that most of the pain was in his feet.

On June 2013 VA examination of the feet, the Veteran reported had a lack of flexibility in the big toe of each foot.  He had pain in each great toe.  He reported that after walking for about ten minutes, he had to sit due to pain in the great toes.  He was not taking medication and stated that he soaked his feet when the pain was severe.  An examination showed the symptoms of hallux valgus were mild or moderate in each foot.  The diagnoses were hallux valgus, bilateral tailor's bunions, status post bunionectomies of each foot.  It was noted the Veteran was unemployed, but was attending school.  He reported he had been fired from his job in 2009 because he could not keep up with the work due to the pain in his feet.  

The Veteran was also afforded a VA examination for pes planus in June 2013.  He stated that the pain in his feet was from the bunions.  He did not describe pain in the arches or plantar surface of either foot.  An examination showed he had pain on use and manipulation of the feet.  There was no swelling on use.  He did not have characteristic callosities.  His symptoms were not relived by arch supports or built up shoes.  He did not have extreme tenderness of the plantar surface of either foot.  He had decreased longitudinal arch height on weight bearing bilaterally.  There was no objective evidence of marked deformity of the feet.  He did not have marked pronation of either foot.  The weight bearing line does not fall over or medial to the great toe of either foot.  He did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The diagnosis was bilateral pes planus.  With respect to the impact of pes planus on the Veteran's ability to work, it was noted that his foot pain was not on the plantar surfaces, but on the great toe and lateral aspects of the fifth digits.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Hallux valgus 

A 10 percent rating may be assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

A 30 percent rating may be assigned for amputation of the great toe with removal of metatarsal head.  Without metatarsal involvement, a 10 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5171.

The record shows that the Veteran is currently receiving the maximum rating for hallux valgus for each foot.  The Board has, therefore, considered whether a higher rating is warranted under another pertinent Diagnostic Code.  The most recent VA examination shows the examiner found that the symptoms of hallux valgus are mild or moderate.  The Veteran indicated he has lost flexibility of the big toe of each foot.  These findings are not equivalent to an amputation of the great toe with removal of the metatarsal head.  The Board finds, therefore, that there is no basis on which a higher rating may be assigned.  

The Veteran is competent to report symptoms he experiences, including pain.  However, his own reports do not satisfy the schedular criteria for a higher rating for hallux valgus of either foot.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for hallux valgus of either the right or left foot.

	Tendonitis of the knees

A 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  

The June 2010 and June 2013 VA examinations both demonstrated that the Veteran has full range of motion of each knee.  Although some pain at the endpoint of motion was reported in June 2010, it was noted on the June 2013 VA examination that there was no objective evidence of pain on motion.  In the absence of evidence of limitation of motion of the knees, the 10 percent rating adequately compensates the Veteran's complaints of pain.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's bilateral knee disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examinations show that there was no additional functional loss following repetitive use testing.  Although the Veteran has provided competent and credible reports of pain on use, objective testing indicates that this pain does not cause functional impairment warranting an increased rating because it is contemplated by the rating already assigned for each knee.

In addition, subluxation or instability of either knee has not been shown.  Thus, entitlement to a separate evaluation for such impairment is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion.  However, his own reports do not satisfy the schedular criteria for a higher rating for a tendonitis of either the right or left knee.  Accordingly, the Board concludes that, at this time, the preponderance of the evidence is against the claim for an increased rating for tendonitis of either knee.

	Pes planus 

A 50 percent rating is assigned for bilateral acquired flatfoot which is pronounced; inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  When severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities a 30 percent rating is warranted.  When moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent evaluation is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The June 2010 VA examination shows that while the Veteran had flattened arches, there was no callus formation or abnormal weight bearing.  There was no indication of tenderness of either the hindfoot or midfoot.  The June 2013 VA examination demonstrated that the Veteran had pain on use and manipulation of the feet, but there was no evidence such pain was accentuated.  There was no swelling on use or inward bowing of the Achilles tendon.  He did not have characteristic callosities.  The examiner noted the Veteran stated that his foot pain was due to his bunions and not pes planus.  The findings required for a higher rating have not been shown.

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, the symptoms and related functional impairment he describes in his own reports do not satisfy the schedular criteria for a rating for bilateral pes planus in excess of 10 percent.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a higher rating for pes planus.

      Additional considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with hallux valgus of each foot, tendonitis of each knee or pes planus are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

It is neither shown nor alleged that the Veteran's bilateral hallux valgus, bilateral knee disabilities and pes planus preclude him from being gainfully employed.  It was noted following the June 2013 VA examination that the Veteran experienced knee pain when he was working because his job required that he be on his feet most of the time.  It was also noted at that time that he was no longer working, but was attending school.  The Veteran indicated that he was fired because he could not keep up with the work because he had to be on his feet all the time.  This does not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disabilities should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  


ORDER

Increased ratings for hallux valgus of the right foot and the left foot, tendonitis of the left and right knees and pes planus are denied.


REMAND

The Veteran asserts that a higher rating is warranted for his service-connected psychiatric disability.  The most recent VA psychiatric examination was in June 2013.  VA outpatient treatment records show that in April 2016 the Veteran reported that he "blew up" recently  when his girlfriend did not put a water jug in the refrigerator.  In an April 2016 statement, the Veteran reported that he becomes violent when he gets angry.  He related he had recently punched a mirror and cut his hand.  He also reported thoughts of suicide.  In an April 2016 statement K.S. related she sees the Veteran about three times a week and that he says things to the effect that he did not want to live.  She noted she recently went to his house and something set him off and he drove away.  She found him in a parking lot contemplating whether he wanted to live or die.  When a veteran reports that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (both VA and non-VA/private) he has received for his psychiatric disability since 2013, and to submit authorizations for VA to secure records of any such private provider which remain outstanding.  The AOJ should secure for the record all outstanding clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should schedule a VA psychiatric examination to determine the severity of the Veteran's service-connected major depressive disorder and anxiety disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


